

117 HR 1889 IH: Environmental Justice for Coronavirus Affected Communities Act
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1889IN THE HOUSE OF REPRESENTATIVESMarch 12, 2021Mr. Ruiz (for himself and Mr. McEachin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Administrator of the Environmental Protection Agency to continue to carry out certain programs relating to environmental justice, and for other purposes.1.Short titleThis Act may be cited as the Environmental Justice for Coronavirus Affected Communities Act. 2.FindingsCongress finds the following:(1)Communities of color, low-income communities, Tribal and indigenous communities, fossil fuel-dependent communities, and other vulnerable populations, such as persons with disabilities, children, and the elderly, are disproportionately burdened by environmental hazards that include exposure to polluted air, waterways, and landscapes.(2)Environmental justice disparities are also exhibited through a lack of equitable access to information and data on potential exposure to environmental hazards.(3)Communities experiencing environmental injustice have been subjected to systemic racial, social, and economic injustices and face a disproportionate burden of adverse human health or environmental effects, a higher risk of intentional, unconscious, and structural discrimination, and disproportionate energy burdens.(4)These disproportionate burdens are being exacerbated by the COVID–19 pandemic.(5)Citizen science will be essential for environmental justice communities to protect themselves during this pandemic.3.Environmental justice grant programs(a)Environmental Justice grantsThe Administrator of the Environmental Protection Agency shall continue to carry out—(1)the Environmental Justice Small Grants Program and the Environmental Justice Collaborative Problem-Solving Cooperative Agreement Program, as those programs are in existence on the date of enactment of this Act; and(2)the Community Action for a Renewed Environment grant programs I and II, as in existence on January 1, 2012.(b)Authorization for Grants in Response to COVID–19 Emergency(1)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2022—(A)$50,000,000 to carry out the programs described in subsection (a); and(B)$50,000,000 for grants and activities authorized under subsections (a) through (c) of section 103 of the Clean Air Act (42 U.S.C. 7403) and grants and activities authorized under section 105 of such Act (42 U.S.C. 7405).(2)Priority for fundsIn awarding grants under the programs described in subsection (a) pursuant to this section, the Administrator shall prioritize projects that will— (A)monitor pollution in or near environmental justice communities; (B)investigate or address the disproportionate impacts of the COVID–19 pandemic in environmental justice communities; or(C)address disproportionate environmental or public health harms and risks in minority populations or low-income populations under—(i)section 103(b) of the Clean Air Act (42 U.S.C. 7403(b));(ii)section 1442 of the Safe Drinking Water Act (42 U.S.C. 300j–1);(iii)section 104(k)(7)(A) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(7)(A)); and(iv)sections 791 through 797 of the Energy Policy Act of 2005 (42 U.S.C. 16131 through 16137).(c)DistributionNot later than 30 days after amounts are made available pursuant to subsection (b)(1), the Administrator of the Environmental Protection Agency shall make awards of grants under each of the programs described in subsection (a).